[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                  No. 08-12129                 APR 3, 2009
                              Non-Argument Calendar          THOMAS K. KAHN
                            ________________________             CLERK


                        D. C. Docket No. 07-22560-CV-DLG

MARCOS BENAVIDES,
and all others similarly situated,

                                                             Plaintiff-Appellant,

                                      versus

MIAMI ATLANTA AIRFREIGHT, INC.,

                                                            Defendant-Appellee.

                            ________________________

                                  No. 08-13528
                              Non-Argument Calendar
                            ________________________

                         D. C. Docket No. 08-20186-CR-JLK

CESAR CASTILLO,

                                                             Plaintiff-Appellant,

                                      versus

MIAMI ATLANTA AIR FREIGHT, INC.,
                                                                Defendant-Appellee.

                            ________________________

                    Appeals from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (April 3, 2009)

Before EDMONDSON, Chief Judge, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, Plaintiffs-Appellants challenge the district

court’s grant of summary judgment in favor of their employer, Miami Atlanta

Airfreight, Inc. (“Airfreight”), dismissing Plaintiffs’ claims under the Fair Labor

Standards Act, 28 U.S.C. §§ 201-216 (“FLSA”). No reversible error has been

shown; we affirm.

      Plaintiffs seek liquidated damages for untimely payment of their wages

under the FLSA. The crux of Plaintiffs’ complaint is that Airfreight’s policy of

paying its employees seven to eight days after the pay-period ended -- without

justification for the delay -- violates the FLSA.

      Section 206(b) of the FLSA provides that “[e]very employer shall pay to

each of his employees ... who in any work week is engaged in commerce or in the

production of goods for commerce ... not less than the minimum wage rate....” 29



                                           2
U.S.C. § 206(b). Although the FLSA specifies no time within which wages must

be paid, liquidated damages may be available if the employer fails to pay wages or

overtime on the regular payment date. See Atlantic Co. v. Broughton, 146 F.2d

480, 482 (5th Cir. 1945). And we will assume that a “regular payment date” may

be so far distant from the pay period to which payment relates to state a violation

of the FLSA minimum wage. But we are cited to no cases that have concluded that

seven or eights days’ payment in arrears -- the time between the end of the pay

period and Airfreight’s regular payment date -- is actionably unreasonable or

untimely.* No requirement exists that wages be paid simultaneously with the end

of the pay period. We see no support in the FLSA or in case law for Plaintiffs’

conflation of the end of the pay period and the regular pay date.

       The district court committed no error in granting summary judgment to

Airfreight: Plaintiffs failed to show that Airfreight’s practice of paying wages

seven to eight days after the wages accrued violates the FLSA.

       AFFIRMED.




       *
         Olsen v. Superior Pontiac-GMC, Inc., 765 F.2d 1570 (11th Cir. 1985), cited by Plaintiffs,
is not on point. Olsen addressed whether commissions paid to car salesmen could be carried
forward. Olsen concluded that the carry-forward-payment sequence was allowable only if the
employee actually received the minimum wage for each pay period.

                                                3